PER CURIAM.
Ricky Hatfield petitions for a writ of mandamus compelling the circuit court to appoint an expert pursuant to Florida Rule of Criminal Procedure 3.216(a). We grant the petition.
Mr. Hatfield’s motion for appointment of an expert meets the threshold requirements of the rule. See Fla.R.Crim.P. 3.216(a). If the motion meets the requirements of the rule, the circuit court has no discretion to deny the motion. See State v. Hamilton, 448 So.2d 1007 (Fla.1984). Moreover, the circuit court may not inquire into the underlying facts supporting the motion. Id. Accordingly, we grant the petition.
Petition for writ of mandamus granted.
DANAHY, A.C.J., and HALL and BLUE, JJ., concur.